            Case 6:19-cv-00708-ADA Document 7 Filed 02/21/20 Page 1 of 1




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                          WACO DIVISION

ONSTREAM MEDIA CORPORATION                    §
                                              §
v.                                            §       CIVIL ACTION NO. 6:19-cv-00708 [ADA]
                                              §
FACEBOOK, INC.                                §       JURY TRIAL DEMANDED

                               NOTICE OF APPEARANCE OF COUNSEL
                                      FOR FACEBOOK, INC.

         Defendant Facebook, Inc. files this Notice of Appearance of Counsel and hereby notifies the

Court that Michael E. Jones of the law firm Potter Minton, P.C., 110 N. College Ave., Suite 500,

Tyler, Texas 75702 is appearing as counsel for Defendant Facebook, Inc. All pleadings, discovery,

correspondence and other material should be served upon counsel at the address referenced above.

Dated: February 21, 2020                      Respectfully submitted,

                                              By: /s/ Michael E. Jones
                                                 Michael E. Jones
                                                 State Bar No. 10929400
                                                 mikejones@potterminton.com
                                                 POTTER MINTON, P.C.
                                                 110 N. College Ave., Suite 500
                                                 Tyler, Texas 75702
                                                 Tel: (903) 597-8311
                                                 Fax: (903) 593-0846

                                                  ATTORNEY FOR DEFENDANT
                                                  FACEBOOK, INC.

                                    CERTIFICATE OF SERVICE

        The undersigned hereby certifies that all counsel of record who are deemed to have
consented to electronic service are being served with a copy of this document via electronic mail
per Local Rule CV-5(a)(3) on February 21, 2020. Any other counsel of record will be served by
First Class U.S. mail on this same date.

                                              /s/ Michael E. Jones
                                              Michael E. Jones




{A07/09413/0010/W1498812.1 }
